Title: William Short to John Jay, 3 March 1790
From: Short, William
To: Jay, John



Déar Sir
Paris March 3. 1790

I have had the honor of recieving your letter of the 11th. of Decr. after an uncommonly long passage. That which it inclosed for the Agent of the United States at Morocco has been confided to Monsieur de Rayneval who assures me it shall be forwarded with safety. It is the only conveyance from hence which can be relied on, particularly for letters passing through Spain.
Your letter was accompanied by the newspapers which you were so good as to send me and for which I return you Sir my sincerest thanks. I was extremely surprized and mortified to find that none of my letters had arrived at New York when you did me the honor to write to me on the 11th. of December. I had hoped that all those written during the month of October, six in number, would have been recieved before that time. I have continued uniformly communicating such articles of intelligence as I thought might be agreeable to you. We are still unacquainted here with your successor in the department of foreign affairs and therefore I take the liberty Sir of continuing to address my letters to you. Since my last the national assembly went in procession to Notre Dame, the cathedral to be present at a Te Deum, which was sung in consequence of the King’s last speech. It was evident that they were not as much applauded in passing through the streets as they had expected. This circumstance, together with some symptoms of discontent which have shewn themselves among the people, may perhaps induce the assembly to be more expeditious in completing the constitution and arranging the finances—the latter are in a really distressing situation. The stocks continue to fall and the paper circulation (the billets de la caisse) confined to Paris, to depreciate. The increase of expence and diminution of revenue arising from the ill payment of taxes, if continued must necessarily bring on a stoppage of payment. What the effects of such an event would be in a city like this where so great a number depend for their daily subsistance on the monies coming out of the public treasury, are incalculable. It would be natural for them in the first moments of their fury to fall on the national assembly to whom they have been accustomed to look for some time, as the only governing power, and against whom pamphlets are constantly circulating to induce the people to believe that they desire a bankruptcy. Reflexions of this kind begin to alarm many, but I still hope that the organisation of the new government which is going  on regularly, will tend to insure the more exact payment of the taxes, and thus put it in the minister’s power by a revival of credit to dissipate those alarms which may produce so bad an effect. It has been long evident that the political revolution here was effected, but it is evident also that in a country situated like this, where millions depend for their fortune and their existence on the public fortune, a derangement in that part of the system may produce such effects as to render the ancient order of things desirable. The national assembly, or the leading majority of them, do not seem to me sufficiently sensible of this truth. Resolved to deracinate every thing like abuse, they fear to trust the operation to the more gentle hand of time, and therefore go on creating new enemies every day by destroying or putting in peril the fortunes of all those of any rank who were connected with former abuses. The time thus employed being lost for the present arrangement of their finances, they risk adding to the number of the enemies of the present revolution, all those whose fortunes are in the public funds. Should that arrive their numbers and strength will be too great for any thing that can be opposed to them.—It is said that Mr. Necker is now preparing a memorial to send in a few days to the national assembly in which he will present to their view the imminent danger of the public fortune. It is said also that he has thoughts of proposing his resignation on the pretext of ill health. I cannot however yet suppose that he will take a measure which would increase the public alarm, and contribute certainly to produce the effect he has been so long labouring to prevent.
An express arrived here yesterday which brought the information of the Emperor’s death. It is impossible to have had a more unhappy end or to have met it with more fortitude. Some days previous to his death his physician informed him there was no possibility of his living but for a short time. He recieved the information with calmness, and performed publicly the last offices of the viaticum. He altered some parts of his will and employed the rest of his time in taking leave of those who were dear to him. The most touching of these scenes was with the Archduchess wife of the Archduke his nephew. He had long had a parental affection for her. She was so much afflicted by this last adieu as to fall a victim to it. She was soon after delivered of a child and expired as the Physicians suppose, from a derangement in the system, occasioned by the last interview with the Emperor. This was the last shock for which he was reserved and the day after, the 20th of Feby., followed her to the grave. As soon as his life was absolutely despaired of, an  express was sent to Florence to the Grand Duke of Tuscany, who succeeds him in his hereditary possessions. Who will succeed him to the Empire is not yet known. The pacific dispositions of the Grand Duke revive the hopes of a peace with the Turk. It is certain however that other powers and particularly Prussia will do every thing possible to prevent it. Preparations for war are already carried to great length at Berlin, not only the King’s equipages are ready, but the persons who are to accompany him are named. The only thing wanted at present seems to be a pretext for commencing hostilities. A very short time now must raise the curtain and shew what are the scenes to be represented.
For some time past accounts have been arriving from the French West-Indies of great disorders prevailing there. The Assembly had determined not to decide any thing respecting them during this session, because they foresaw there would be a conflict of interests which it would be impossible to conciliate. The inhabitants of the islands and the merchants of France, opposed diametrically in what related to most branches of the commerce, united on the subject of the slave trade in direct opposition to the leading principles of the national assembly. In this situation of things a deputation from the chambers of commerce, and another from the citoyens armés of Bordeaux came to state the approaching ruin of French commerce and to sollicit of the assembly a declaration in favor of the slave trade, as the only resource. At the same time the Minister of the marine communicated to the assembly his despatches from S. Domingo and Martinique, which were of a nature to shew that the subject must be immediately taken up. I was present yesterday at the reading of those despatches in the assembly. They shew that there has been a considerable degree of fermentation in those countries arising altogether from a discontent with the present government existing there. All their acts however breathe respect and attachment to the King and national assembly. They desire to be connected with and dependent on them, but to be relieved from those whom they call the agents of despotism. They discover also much bitterness against the present Minister of Marine and M. de Marbois, late Intendant at St. Domingo. It was determined yesterday to appoint a committee for the purpose of taking into consideration the petition of the two deputations mentioned above, together with the ministerial despatches from the West Indies and to make their report on Monday next the 8th. inst. I have seen one of the committee who will probably have a considerable part in forming the report. He thinks that they will endeavour to conciliate  as much as possible by calling assemblies in each of the islands in order to consult the general will, and by having their wishes thus collected, submitted to the examination here of the King and national assembly, and by declaring also that the Assembly do not intend altering the present system of commerce, until they shall have thus consulted the islands. Should this be the case no metropolis will have ever shewn more favorable dispositions to its colonies. No doubt is entertained that the result of these enquiries will be such an extension of the liberty of commerce as may be desired by the islands consistent with their dependence on the mother country.
It has been reported here that the Cabinet of St. James’s wished to form a treaty of commerce with the United States. I suppose it groundless and arising only from what was said in the house of commons respecting a treaty pending for the posts to the westward. It is useless for me to call to your mind a consideration of which you undoubtedly feel the full weight—that is, that the shackles of commerce which have hitherto prevented the extending our connexions of that kind with France are about to be destroyed, and that the two countries will in future necessarily find their mutual advantage in encouraging those connexions. The manufactures of France are undergoing a sensible change which will adapt them to our choice. I hope at a proper time to be able Sir to communicate to you some ideas on this subject which may be useful. I have the honor to be with sentiments of the most perfect respect & attachment, Dear Sir, Your most obedient & humble servant,

W Short

